Title: To Thomas Jefferson from Bernard Peyton, 1 June 1820
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir
Rich’d
1st June 1820
I was duely favor’d with yours covering a note for the renewal yours for $3,000 at the Farmers Bank, which was accordingly done this day, & I am requested by the Cashier to inform you that a curtail of $500 will be required on it at the renewal after the next, to wit, on the 4th of October.—This is done I understand in consequence of the loan being considered temporary in the beginning, & an indisposition on the part of the Directors to increase their accomodation debt.Your last note I observed was filled up with Sixty five days, which was incorrect, & I was obliged to date it lack five days in order to make it discountable, 60 days being the longest period either of the Banks in this City can discount for—the 3 days grace allowed does not effect the time to be expressed in the body of the note, of course all notes are filled up with 60 days only.I am glad of every occasion to be servicable to you, I beg you will accept assurances of the sincere regard & attachment ofDear Sir Yours Mo: TruelyBernard Peyton